DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-30 are mooted in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9, 16-18, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 3 and 17, the phrase “(OLEDs)” renders the claim indefinite because it is unclear whether the limitation(s) in parenthesis are part of the claimed invention.
Regarding claims 4 and 18, the phrase “(TOLEDs)” renders the claim indefinite because it is unclear whether the limitation(s) in parenthesis are part of the claimed invention.
Regarding claims 9 and 23, the phrase “(ASIC)” and “(GPU)” renders the claim indefinite because it is unclear whether the limitation(s) in parenthesis are part of the claimed invention.
Claims 2-4, 9, 16-18, and 23 contains the trademark/trade name iLEDs, OLEDs, TOLEDs, ASIC, GPU.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe light emitting diodes, integrated circuit chip, and processor and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 5, 10-15, 18, 19, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. US Patent Application Publication 2014/0118829-A1 (hereinafter MA) in view of Moscato US Patent Application Publication 2008/0239080-A1.
Regarding claim 1, MA teaches an augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system comprising a see-through near eye display  (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic visual display that is transparent; paragraph [0001]) and a micro-lens array (diffractive micro-lens array 310), wherein the see-through near eye display (300) and micro-lens array (310) are in optical alignment with an eyewear lens (shown in figure 3A; paragraph [0037], the near-eye display 302 may include to substrate layer 314 and/or a spacer 312 positioned between the transmissive display 308 and the diffractive micro-lens array 310), wherein the system delivers augmented reality (paragraph [0071], augmented reality) or mixed reality when the wearer of the system looks through the see-through near eye display (300), and wherein the augmented reality (paragraph [0071], augmented reality) or mixed reality is perceived by the wearer seeing a real image when looking through the see-through near eye display (300) and a virtual image generated by the see-through near eye display (300) in optical communication with the micro-lens array (310; paragraph [0050] and [0051], FIG. 4, illustrates a real world scene passes through the transmissive display 308 and display image appear to merged in the real world scene).
	MA does not teach the augmented reality or mixed reality system is being worn a wearer’s line of sight looking straight ahead with normal gaze does not pass through the see-through near eye display.
	Moscato teaches a system (figure 8b; paragraph [0060]), wherein the augmented reality (paragraph [0060], augmented reality) or mixed reality system is being worn a wearer’s line of sight looking straight ahead with normal gaze (line of sight 5) does not pass through the see-through near eye display (display 23; paragraph [0060], head-mounted or wearable glasses used to view a see-though image imposed upon a real world view or augmented reality).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MA, to use the system to be worn at a wearer’s line of sight looking straight ahead with normal gaze does not pass through the see-through near eye display as disclosed by Moscato, for the purpose of providing a constant view image which is independent of the rider’s head and body position.
Regarding claim 4, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) comprises transparent light emitting diodes (TOLEDs) (paragraph [0046], transmissive display 308 may be an organic light-emitting diode (OLED) display.  OLED display do not require a backlight, may be fully transparent or semi-transparent when not producing a visible image).
Regarding claim 5, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is transparent or semi-transparent (paragraph [0046], transmissive display 308 may be an organic light-emitting diode (OLED) display.  OLED display do not require a backlight, may be fully transparent or semi-transparent when not producing a visible image).
Regarding  claim 10, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, further comprising one or more cameras (figure 10, sensors 1006; paragraph [0010] and [0066], one or more sensors 1006, such as cameras).                      
Regarding claim 11, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is capable of being attached to an eyewear lens (paragraph [0004], transmissive electronic display may be fabricated into an optical lens, which may be part of or attached to a pair of eyeglasses).
Regarding claim 12, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is capable of being embedded within an eyewear lens (paragraph [0004], transmissive electronic display may be fabricated into an optical lens, which may be part of or attached to a pair of eyeglasses).
Regarding claim 13, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is curved to approximate a curvature of a front surface shape of an eyewear lens (as shown in figure 3A the display 302 is curved to approximate the curvature of the front surface shape of the lens and paragraph [0004], transmissive electronic display may be fabricated into an optical lens, which may be part of or attached to a pair of eyeglasses).
Regarding claim 14, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is attached to eyewear and located in front of the eyewear lens (shown in figure 3A the display 302 is in front of eye lens 180; paragraph [0036], the near-eye display 302 may be embedded in or attached to the optical lens 304 so that incoming light from a real world scene passes through the transmissive display 308 and the micro-lens array 310 before reaching the user’s eye lens 180).
Regarding claim 15, MA teaches an augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system comprising an optical window (optical lens 304), a micro-lens array (diffractive micro-lens array 310), and a see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]), wherein the see-through near eye display (300) and micro-lens array (310) in optical alignment with an eyewear lens (304; paragraph [0037], the near-eye display 302 may include two substrate layer 314 and/or a spacer 312 positioned between the transmissive display 308 and the diffractive micro-lens array 310), wherein the augmented reality (paragraph [0071], augmented reality) or mixed reality system delivers augmented reality (paragraph [0071], augmented reality) or mixed reality to the wearer of the system when the wearer looks through the see-through near eye display (300).
MA does not teach wherein a wearer’s line of sight does not pass through the see-through near eye display when the wearer looks straight ahead with normal gaze.
Moscato teaches a system (figure 8b, paragraph [0060]), wherein a wearer’s line of sight does not pass through the see-through near eye display (display 23; paragraph [0060], head-mounted or wearable glasses used to view a see-though image imposed upon a real world view or augmented reality) when the wearer looks straight ahead with normal gaze (line of sight 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MA, to use the system in a wearer’s line of sight does not pass through the see-through near eye display when the wearer looks straight ahead with normal gaze as taught by Moscato, for the purpose of providing a constant view image which is independent of the rider’s head and body position.
Regarding claim 18, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) comprises transparent organic light emitting diodes (TOLEDs) (paragraph [0046], transmissive display 308 may be an organic light-emitting diode (OLED) display.  OLED display do not require a backlight, may be fully transparent or semi-transparent when not producing a visible image).
Regarding claim 19, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is transparent or semi-transparent (paragraph [0046], transmissive display 308 may be an organic light-emitting diode (OLED) display.  OLED display do not require a backlight, may be fully transparent or semi-transparent when not producing a visible image).
Regarding claim 24, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, further comprising one or more cameras (figure 10, sensors 1006; paragraph [0010] and [0066], one or more sensors 1006, such as cameras).
Regarding claim 25, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is capable of being attached to an eyewear lens (optical lens 304; paragraph [0004], transmissive electronic display may be fabricated into an optical lens, which may be part of or attached to a pair of eyeglasses).
Regarding claim 26, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is capable of being embedded within an eyewear lens (optical lens 304; paragraph [0004], transmissive electronic display may be fabricated into an optical lens, which may be part of or attached to a pair of eyeglasses).
Regarding claim 27, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is curved to approximate a curvature of a front surface shape of an eyewear lens (as shown in figure 3A the display 302 is curved to approximate the curvature of the front surface shape of the lens and paragraph [0004], transmissive electronic display may be fabricated into an optical lens, which may be part of or attached to a pair of eyeglasses).
Regarding claim 28, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the see-through near eye display (Title; paragraph [0035], near-eye display system 300 and paragraph [0040], electronic display that is transparent; paragraph [0001]) is attached to eyewear and located in front of the eyewear lens (shown in figure 3A the display 302 is in front of eye lens 180; paragraph [0036], the near-eye display 302 may be embedded in or attached to the optical lens 304 so that incoming light from a real world scene passes through the transmissive display 308 and the micro-lens array 310 before reaching the user’s eye lens 180).
Regarding claim 29, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) or mixed reality system, wherein the eyewear lens has optical power or no optical power (paragraph [0035], the optical lenses 304 may be prescription lenses, non-prescription lenses, vision correction lenses, magnification lenses, polarized lenses, darkened lenses, photochromic lenses, or just a piece of transparent glass or plastic substrate, or any type of eyeglass lens available).
Regarding claim 30, MA in view of Moscato teaches the invention as set forth above and MA further teaches the augmented reality (figure 3A; paragraph [0071], augmented reality) of mixed reality system, wherein the eyewear lens has optical power or no optical power (paragraph [0035], the optical lenses 304 may be prescription lenses, non-prescription lenses, vision correction lenses, magnification lenses, polarized lenses, darkened lenses, photochromic lenses, or just a piece of transparent glass or plastic substrate, or any type of eyeglass lens available).

Claims 2, 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. US Patent Application Publication 2014/0118829-A1 (hereinafter MA) in view of Moscato US Patent Application Publication 2008/0239080-A1 as applied to claims 1 and 15 above, further in view of Kress et al. US Patent Application Publication 2017/0123207-A1 (hereinafter Kress).
Regarding claim 2, MA in view of Moscato teaches the invention as set forth above but does not teach wherein the see-through near eye display comprises micro light emitting diodes (iLEDs).
Kress teaches the augmented reality (figure 2A) or mixed reality system, wherein the see-through near eye display (figure 2A, see-through eyepiece with image source 205) comprises micro light emitting diodes (iLEDs) (paragraph [0021], Display 220 may be implemented using a variety of display technologies including a liquid crystal display (“LCD”), a liquid crystal on silicon (“LCoS”) display, a micro light emitting diode (“LED”) display, an organic LED (“OLED”), a pico-projector, or otherwise).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MA in view of Moscato, to use the see-through near eye display comprises micro light emitting diodes (iLEDs) as taught by Kress, for the purpose of providing image light to be generated by the display and output through the lens.
Regarding claim 3, MA in view of Moscato teaches the invention as set forth above but does not teach wherein the see-through near eye display comprises organic light emitting diodes (OLEDs).
Kress discloses the augmented reality (figure 2A) or mixed reality system, wherein the see-through near eye display (figure 2A, see-through eyepiece with image source 205) comprises organic light emitting diodes (OLEDs) (paragraph [0021], Display 220 may be implemented using a variety of display technologies including a liquid crystal display (“LCD”), a liquid crystal on silicon (“LCoS”) display, a micro light emitting diode (“LED”) display, an organic LED (“OLED”), a pico-projector, or otherwise).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MA in view of Moscato, to use the see-through near eye display comprises organic light emitting diodes (OLEDs) as taught by Kress, for the purpose of providing image light to be generated by the display and output through the lens.
Regarding claim 16, MA in view of Moscato teaches the invention as set forth above but does not teach wherein the see-through near eye display comprises micro-light emitting diodes (iLEDs).
Kress teaches the augmented reality (figure 2A) or mixed reality system, wherein the see-through near eye display (figure 2A, see-through eyepiece with image source 205) comprises micro-light emitting diodes (iLEDs) (paragraph [0021], Display 220 may be implemented using a variety of display technologies including a liquid crystal display (“LCD”), a liquid crystal on silicon (“LCoS”) display, a micro light emitting diode (“LED”) display, an organic LED (“OLED”), a pico-projector, or otherwise).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MA in view of Moscato, to use the see-through near eye display comprises micro-light emitting diodes (iLEDs) as taught by Kress, for the purpose of providing image light to be generated by the display and output through the lens.
Regarding claim 17, MA in view of Moscato teaches the invention as set forth above but does not teach wherein the see-through near eye display comprises organic light emitting diodes (OLEDs).
Kress teaches the augmented reality (figure 2A) or mixed reality system, wherein the see-through near eye display (figure 2A, see-through eyepiece with image source 205) comprises organic light emitting diodes (OLEDs) (paragraph [0021], Display 220 may be implemented using a variety of display technologies including a liquid crystal display (“LCD”), a liquid crystal on silicon (“LCoS”) display, a micro light emitting diode (“LED”) display, an organic LED (“OLED”), a pico-projector, or otherwise).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MA in view of Moscato, to use the see-through near eye display comprises organic light emitting diodes (OLEDs) as taught by Kress, for the purpose of providing image light to be generated by the display and output through the lens.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. US Patent Application Publication 2014/0118829-A1 (hereinafter MA) in view of Moscato US Patent Application Publication 2008/0239080-A1 as applied to claims 1 and 15 above, further in view of Haddick et al. US Patent Publication Application 2016/0209648-A1 (hereinafter Haddick).
Regarding claim 6, MA in view of Moscato teaches the invention as set forth above but does not teaches further comprising solar cells.
Haddick teaches the augmented reality (paragraph [0006], augmented reality eyepiece) or mixed reality system, further comprising solar cells (paragraph [0347], a solar energy collector may be placed on the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MA in view of Moscato to use the solar cells as taught by Haddick, for the purpose of recharging the power source of the eyewear.
Regarding claim 20, MA in view of Moscato teaches the invention as set forth above but does not teach further comprising solar cells.
Haddick teaches the augmented reality (paragraph [0006], augmented reality eyepiece) or mixed reality system, further comprising solar cells (paragraph [0347], a solar energy collector may be placed on the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MA in view of Moscato, to use the solar cells as taught by Haddick, for the purpose of recharging the power source of the eyewear.

Claims 7-9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. US Patent Application Publication 2014/0118829-A1 (hereinafter MA) in view of Moscato US Patent Application Publication 2008/0239080-A1 as applied to claims 1 and 15 above, further in view of Spitzer US 6349001.
Regarding claim 7, MA in view of Moscato teaches the invention as set forth above but is silent regarding a module located behind the head.
Spitzer teaches the augmented reality or mixed reality system (figures 1 and 20, abstract and col. 11, lines 10-13), further comprising an electronic module located behind the head of the wearer of the augmented reality or mixed reality system (figure 20, 1001-1002, and col. 9, lines 55-60 teaches Fig. 20 illustrates a system with a plug-in module 1001 located on a strap 1002 behind the head.  The strap may contain within it batteries, electronic circuits, and wires and may also be fitted to hold the glasses in position in the conventional manner.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MA in view of Moscato, to use a module located behind the head as taught by Spitzer, for the purpose of allowing a larger capacity battery than could be installed into the glasses for longer use time.
Regarding claim 8, MA in view of Moscato and Spitzer teaches the invention as set forth above and Spitzer further teaches the augmented reality or mixed reality system (figures 1 and 20, abstract and col. 11, lines 10-13), wherein the electronic module comprises a battery (figure 20, 1001-1002, and col. 9, lines 55-60 teaches Fig. 20 illustrates a system with a plug-in module 1001 located on a strap 1002 behind the head.  The strap may contain within it batteries, electronic circuits, and wires and may also be fitted to hold the glasses in position in the conventional manner.).  The reason for combining is the same as above claim 7.
Regarding claim 9, MA in view of Moscato and Spitzer teaches the invention as set forth above and Spitzer further teaches the augmented reality or mixed reality system (figures 1 and 20, abstract and col. 11, lines 10-13), wherein the electronic module comprises one or more of a power system (figure 20, 1001-1002, and col. 9, lines 55-60 teaches Fig. 20 illustrates a system with a plug-in module 1001 located on a strap 1002 behind the head.  The strap may contain within it batteries, electronic circuits, and wires and may also be fitted to hold the glasses in position in the conventional manner.), Bluetooth chip, WiFi chip, communication system, antenna, global positioning system, transmitter, transceiver, receiver, sensor, application-specific integrated circuit (ASIC), and/or graphics processing unit (GPU).  The reason for combining is the same as above claim 7.
Regarding claim 21, MA in view of Moscato teaches the invention as set forth above but is silent regarding a module located behind the head.
Spitzer teaches the augmented reality or mixed reality system (figures 1 and 20, abstract and col. 11, lines 10-13), further comprising an electronic module located behind the head of the wearer of the augmented reality or mixed reality system (figure 20, 1001-1002, and col. 9, lines 55-60 teaches Fig. 20 illustrates a system with a plug-in module 1001 located on a strap 1002 behind the head.  The strap may contain within it batteries, electronic circuits, and wires and may also be fitted to hold the glasses in position in the conventional manner.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MA in view of Moscato, to use a module located behind the head as taught by Spitzer, for the purpose of allowing a larger capacity battery than could be installed into the glasses for longer use time.
Regarding claim 22, MA in view of Moscato and Spitzer teaches the invention as set forth above and Spitzer further teaches the augmented reality of mixed reality system (figures 1 and 20, abstract and col. 11, lines 10-13), wherein the electronic module comprises a battery (figure 20, 1001-1002, and col. 9, lines 55-60 teaches Fig. 20 illustrates a system with a plug-in module 1001 located on a strap 1002 behind the head.  The strap may contain within it batteries, electronic circuits, and wires and may also be fitted to hold the glasses in position in the conventional manner.).  The reason for combining is the same as above claim 21.
Regarding claim 23, MA in view of Moscato and Spitzer teaches the invention as set forth above and Spitzer further teaches the augmented reality or mixed reality system (figures 1 and 20, abstract and col. 11, lines 10-13), wherein the electronic module comprises one or more of a power system (figure 20, 1001-1002, and col. 9, lines 55-60 teaches Fig. 20 illustrates a system with a plug-in module 1001 located on a strap 1002 behind the head.  The strap may contain within it batteries, electronic circuits, and wires and may also be fitted to hold the glasses in position in the conventional manner.), Bluetooth chip, WiFi chip, communication system, antenna, global positioning system, transmitter, transceiver, receiver, sensor, application-specific integrated circuit (ASIC), and/or graphics processing unit (GPU).  The reason for combining is the same as above claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872